 



Exhibit 10.3
EMPLOYMENT AGREEMENT
(John Redmond)
This Employment Agreement (this “Agreement”) is entered into as of September 16,
2005, (the “Effective Date”) by and between MGM MIRAGE (“Employer”, “we” or
“us”), and John Redmond (“Employee” or “you”).

1.   Employment. We hereby employ you, and you hereby accept employment by us,
as our President and Chief Executive Officer of MGM Grand Resorts to perform
such executive, managerial or administrative duties as we may specify from time
to time during the Specified Term (as defined in Section 2). In construing the
provisions of this Agreement, the term “Employer”, “we” or “us” includes all of
our subsidiary, parent and affiliated companies, but specifically excludes
Tracinda Corporation, its stockholder or stockholders, and its subsidiaries.

2.   Term. The term of your employment under this Agreement commences on the
Effective Date and it terminates on January 4, 2010 (the “Specified Term”).
Unless a new written employment agreement is executed by the parties, upon the
expiration of the Specified Term, all terms and conditions of this Agreement
will continue, except that the new Specified Term of the Agreement shall be
three (3) months, which shall renew for successive three (3) month periods on
each successive three (3) month anniversary, if the Agreement is not otherwise
terminated pursuant to its terms. This Agreement replaces and supersedes in all
respects the Employment Agreement between you and us dated June 1, 2002 (the
“Prior Agreement”).

3.   Compensation. During the Specified Term, we shall pay you a minimum annual
salary of $1,500,000 effective May 10, 2005, payable in arrears at such
frequencies and times as we pay our other employees. You are also eligible to
receive generally applicable fringe benefits commensurate with our employees in
the most senior executive positions. We will also reimburse you for all
reasonable business and travel expenses you incur in performing your duties
under this Agreement, payable in accordance with our customary practices and
policies, as we may modify and amend them from time to time. You shall be
entitled to an annual bonus (“Bonus”) determined under our Annual
Performance-Based Incentive Plan for Executive Officers, or any successor plan
(the “Bonus Plan”), with your participation to be determined on a pro rata basis
to the extent the termination date of this Agreement does not coincide with the
end of our fiscal year (such Bonus shall be paid at such time as we pay Bonuses
under the Bonus Plan to our other senior executives with respect to such fiscal
year, but not later than March 31 following the end of such fiscal year). For
calendar year 2005, you will receive in 2006 a special bonus such that the
aggregate of the Bonus you receive under our Bonus Plan and the special bonus is
equivalent to the Bonus received by Robert H. Baldwin under the Bonus Plan. You
shall also be eligible to receive additional bonuses as determined by us in our
sole and absolute discretion.

4.   Extent of Services. You agree that your employment by us is full time and
exclusive. You further agree to perform your duties in a competent, trustworthy

1



--------------------------------------------------------------------------------



 



    and businesslike manner. You agree that during the Specified Term, you will
not render any services of any kind (whether or not for compensation) for any
person or entity other than us, and that you will not engage in any other
business activity (whether or not for compensation) that is similar to or
conflicts with your duties under this Agreement, without the approval of the
Board of Directors of MGM MIRAGE or the person or persons designated by the
Board of Directors to determine such matters. Subject to the above-referenced
discretion of the Board of Directors, it is understood that you may continue to
serve in the capacities specified on Exhibit B hereto.   5.   Policies and
Procedures. You agree and acknowledge that you are bound by our policies and
procedures as they may be modified and amended by us from time to time. In the
event the terms in this Agreement conflict with our policies and procedures, the
terms of this Agreement shall take precedence. As you are aware, problem gaming
and underage gambling can have adverse effects on individuals and the gaming
industry as a whole. You acknowledge that you have read and are familiar with
our policies, procedures and manuals and agree to abide by them. Because these
matters are of such importance to us, you specifically confirm that you are
familiar with and will comply with our policies of prohibiting underage gaming,
supporting programs to treat compulsive gambling and promoting diversity in all
aspects of our business.   6.   Licensing Requirements. You acknowledge that we
are engaged in a business that is or may be subject to and exists because of
privileged licenses issued by governmental authorities in Nevada, New Jersey,
Michigan, Mississippi, Illinois, Macau S.A.R., the United Kingdom, and other
jurisdictions in which we are engaged in a gaming business or where we have
applied to (or during the Specified Term may apply to) engage in a gaming
business. You shall apply for and obtain any license, qualification, clearance
or other similar approval which we or any regulatory authority which has
jurisdiction over us requests or requires that you obtain.   7.   Failure to
Satisfy Licensing Requirement. We have the right to terminate your employment
under Section 10.1 of this Agreement if: (i) you fail to satisfy any licensing
requirement referred to in Section 6 above; (ii) we are directed to cease
business with you by any governmental authority referred to in Section 6 above;
(iii) we determine, in our reasonable judgment, that you were, are or might be
involved in, or are about to be involved in, any activity, relationship(s) or
circumstance which could or does jeopardize our business, reputation or such
licenses; or (iv) any of our licenses is threatened to be, or is, denied,
curtailed, suspended or revoked as a result of your employment by us or as a
result of your actions.   8.   Restrictive Covenants

  8.1   Competition. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. You further acknowledge that such
relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order for us to remain competitive in our various
businesses. In consideration of this Agreement and the compensation payable to
you under this Agreement, and in recognition of our heightened need for
protection from abuse of

2



--------------------------------------------------------------------------------



 



      relationships formed or Confidential Information garnered before and
during the Specified Term of this Agreement, you covenant and agree that, except
as otherwise explicitly provided in Section 10 of this Agreement, if you are not
employed by us for the entire Specified Term, then during the entire Restrictive
Period you shall not directly or indirectly be employed by, provide consultation
or other services to, engage in, participate in or otherwise be connected in any
way (other than through passive ownership of 1% or less of the outstanding
voting securities) with any Competitor. The terms “Confidential Information,”
“Restrictive Period” and “Competitor” are defined in Section 23. Your
obligations during the Specified Term and Restrictive Period under this
Section 8.1 include but are not limited to the following:

  8.1.1   You will not make known to any third party the names and addresses of
any of our customers, or any other information pertaining to those customers.  
  8.1.2   You will not call on, solicit and/or take away, or attempt to call on,
solicit and/or take away, any of our customers, either for your own account or
for any third party.     8.1.3   You will not call on, solicit and/or take away,
any of our potential or prospective customers, on whom you called or with whom
you became acquainted during employment by us (either before or during the
Specified Term), either for your own account or for any third party.     8.1.4  
You will not approach or solicit any of our employees with a view towards
enticing such employee to leave our employ to work for you or for any third
party, or hire any of our employees, without our prior written consent, which we
may give or withhold in our sole discretion.

  8.2   Confidentiality. You further covenant and agree that you will not at any
time during or after the Specified Term, without our prior written consent,
disclose to any other person or business entities any Confidential Information
or utilize any Confidential Information in any way, including communications
with or contact with any of our customers or other persons or entities with whom
we do business, other than in connection with your employment hereunder.     8.3
  Employer’s Property. You hereby confirm that the Confidential Information
constitutes our sole and exclusive property (regardless of whether you possessed
or claim to have possessed any of such Confidential Information prior to the
date hereof). You agree that upon termination of your active employment with us,
you will promptly return to us all notes, notebooks, memoranda, computer disks,
and any other similar repositories of Confidential Information (regardless of
whether you possessed such Confidential Information prior to the date hereof)
containing or relating in any way to the Confidential Information, including but
not limited to the documents referred to on Exhibit A hereto. Such repositories
of Confidential Information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any Confidential Information.

3



--------------------------------------------------------------------------------



 



  8.4   Notice to Employer. You agree to notify us immediately of any other
persons or entities for whom you work or provide services during the Specified
Term or within the Restrictive Period. You further agree to promptly notify us,
during the Specified Term, of any contacts made by any gaming licensee which
concern or relate to an offer to employ you or for you to provide consulting or
other services.

9.   Representation and Additional Agreements. You hereby represent, warrant and
agree that:

  9.1   The covenants and agreements contained in Sections 4 and 8 above are
reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement;  
  9.2   The enforcement of any remedy under this Agreement will not prevent you
from earning a livelihood, because your past work history and abilities are such
that you can reasonably expect to find work in other areas and lines of
business;     9.3   The covenants and agreements stated in Sections 4, 6, 7 and
8 of this Agreement are essential for our reasonable protection;     9.4   We
have reasonably relied on your representations, warranties and agreements,
including those set forth in this Section 9; and     9.5   You have the full
right to enter into this Agreement and by entering into and performance of this
Agreement, you will not violate or conflict with any arrangements or agreements
you may have with any other person or entity.     9.6   You agree that in the
event of your breach of any covenants and agreements set forth in Sections 4 and
8 above, we may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, you waive any claim that we have an
adequate remedy at law.

10.   Termination.

  10.1   Employer’s Good Cause Termination. We have the right to terminate this
Agreement at any time during the Specified Term hereof for Employer’s Good Cause
(which term is defined in Section 23). Upon any such termination, we will have
no further liability or obligations whatsoever to you under this Agreement

4



--------------------------------------------------------------------------------



 



      except as provided under Sections 10.1.1, 10.1.2, and 10.1.3 below.

  10.1.1   In the event Employer’s Good Cause termination is the result of your
death during the Specified Term, your beneficiary (as designated by you on our
benefit records) will be entitled to receive (x) your salary through your death
(to the extent not previously paid) and for a twelve (12) month period following
your death, such amount to be paid at regular payroll intervals, (y) any Bonus
attributable to our most recently completed fiscal year to the extent not
previously paid (determined through application of the Bonus formula with
respect to such year on a non-discretionary basis), and (z) an additional amount
equal to what your Bonus would have been for the fiscal year in which your death
occurs (determined through application of the Bonus formula with respect to such
year on a non-discretionary basis), pro rated through the date of your death.
Such Bonuses shall be paid to your beneficiary at such time as we pay Bonuses to
our other senior executives with respect to such fiscal year (but not later than
March 31 following the end of the applicable fiscal year).     10.1.2   In the
event Employer’s Good Cause termination is the result of your Disability (which
term is defined in Section 23), we will pay you or your beneficiary in the event
of your death during the period in which payments are being made (x) your salary
through the date of termination (to the extent not previously paid), and for an
additional twelve (12) month period following the date of termination, such
amount to be paid at regular payroll intervals, net of payments received by you
from any short term disability policy which is either self-insured by us or the
premiums of which were paid by us (and not charged as compensation to you),
(y) any Bonus attributable to our most recently completed fiscal year to the
extent not previously paid (determined through application of the Bonus formula
with respect to such year on a non-discretionary basis), and (z) an additional
amount equal to what your Bonus would have been for the fiscal year in which
your termination occurs (determined through application of the Bonus formula
with respect to such year on a non-discretionary basis), pro rated through the
date of termination. Such Bonuses shall be paid at such time as we pay Bonuses
to our other senior executives with respect to the fiscal year in which your
termination occurs (but not later than March 31 following the end of the
applicable fiscal year).     10.1.3   You or your beneficiary will be entitled
to exercise your vested but unexercised stock options, if any, as of the date of
termination to acquire Company stock, upon compliance with all of the terms and
conditions required to exercise such options and to such stock as has vested
pursuant to the Restricted Stock Plan without regard to any deferred vesting
provisions arising out of your senior employment status, and, if Employer’s Good
Cause termination is the result of your death or disability during the Specified
Term, you or your beneficiary (as applicable) shall be entitled to exercise such
additional stock options as would have been vested as of the first anniversary
of the date of termination, upon compliance with all of

5



--------------------------------------------------------------------------------



 



      the terms and conditions required to exercise such options, and to all of
your restricted stock pursuant to the Restricted Stock Plan without regard to
any deferred vesting provisions.

  10.2   Employer’s No Cause Termination. We have the right to terminate this
Agreement on written notice to you in our sole discretion for any cause we deem
sufficient or for no cause, at any time during the Specified Term. Upon such
termination, our sole liability to you shall be as follows:

  10.2.1   We will treat you as an inactive employee through the Specified Term
and (i) pay your salary for the period remaining in the Specified Term, (ii) pay
your Bonus (or Bonuses) through the Restrictive Period, and (iii) maintain you
as a participant in all health and insurance programs in which you and your
dependents, if applicable, are then participating (as such programs may be
changed by us from time to time for its employees in positions comparable to
yours and subject to satisfying the eligibility requirements of such programs to
the extent imposed by third party providers) through the first to occur of
(x) the end of the Specified Term or (y) the date on which you become eligible
to receive equivalent health and/or insurance benefits, as applicable from a new
employer. However, you would not be eligible for flex or vacation time,
discretionary bonus or new stock option grants, but (subject to Section 10.5.1
of this Agreement, if applicable) you would continue to vest previously granted
stock options and restricted stock, if any, and to receive continued Employer
contributions to and vesting of benefits in the Supplemental Executive
Retirement Plans (“SERP I” and “SERP II”) and Deferred Compensation Plans (“DCP
I” AND “DCP II”) for the remaining period of the Specified Term so long as you
remain in inactive status for such period; and     10.2.2   You will be entitled
to exercise your vested but unexercised stock options, if any, to acquire
Company stock while you are on inactive status and upon termination of your
inactive status, upon your compliance with all of the terms and conditions
required to exercise such options.     10.2.3   In determining your Bonus (or
Bonuses) for the period through the Restrictive Period, the Bonus formula
applicable to you will be no less favorable than the Bonus formula which was
applicable to you for the fiscal year in which your termination occurred,
provided however that application of the Bonus formula with respect to you shall
be on a non-discretionary basis (except to the extent all participants in the
Bonus Plan are treated in an identical fashion with respect to their Bonuses).
Such Bonuses shall be paid at such time as we pay Bonuses to our other senior
executives with respect to such fiscal year or years (but not later than
March 31 following the end of the applicable fiscal year). In the event:
(x) your employment terminates pursuant to Section 10.2 following a Change of
Control (as defined), or (y) in any fiscal year during which or after you are
terminated pursuant to Section 10.2, bonuses are paid to senior executives
outside of the Bonus Plan, your

6



--------------------------------------------------------------------------------



 



      Bonuses shall not be subject to reduction through operation of the
parenthetical in the first sentence of this Section 10.2.3.

      Upon any such termination, you will continue to be bound by the
restrictions in Section 8 above. Notwithstanding anything herein to the
contrary, while you are in an inactive status, you may be employed by or provide
consultation services to a non-Competitor, provided that we will be entitled to
offset the compensation being paid by us during the Specified Term by the
compensation and/or consultant’s fees being paid to you, and provided further,
that we will not be required to continue to provide benefits to the extent that
you are entitled to receive benefits from a third party. In addition, at any
time after the end of the Restrictive Period, if you are in an inactive status,
you may notify us in writing that you desire to terminate your inactive status
(an “Employee Inactive Termination Notice”) and immediately thereafter we will
have no further liability or obligations to you, except under Section 10.2.2
above.     10.3   Employee’s Good Cause Termination. You may terminate this
Agreement for Employee’s Good Cause (which term is defined in Section 23). Prior
to any termination under this Section 10.3 being effective, you agree to give us
thirty (30) days’ advance written notice specifying the facts and circumstances
of our alleged breach. During such thirty (30) day period, we may either cure
the breach (in which case your notice will be considered withdrawn and this
Agreement will continue in full force and effect) or declare that we dispute
that Employee’s Good Cause exists, in which case this Agreement will continue in
full force until the dispute is resolved in accordance with Section 11. In the
event this Agreement is terminated under this Section 10.3, you will be treated
as if you had been terminated pursuant to Section 10.2 and shall be entitled to
all the compensation and benefits provided for therein.     10.4   Employee’s No
Cause Termination. In the event you terminate your employment under this
Agreement without cause, we will have no further liability or obligations
whatsoever to you hereunder, except that you will be entitled to (i) exercise
your vested but unexercised stock options, if any, to acquire Company stock upon
your compliance with all the terms and conditions required to exercise such
options (ii) all salary through the date of termination, (iii) any Bonus
attributable to our most recently completed fiscal year to the extent not
previously paid (determined in accordance with the Plan, including the exercise
of discretion by the committee administering such Plan which may reduce or
eliminate such Bonus) and (iv) all other vested benefits; provided, however,
that we will be entitled to all of our rights and remedies by reason of such
termination, including without limitation, the right to enforce the covenants
and agreements contained in Section 8 and our right to recover damages.     10.5
  Change in Control. In the event there is a Change in Control of Company (which
term is defined in Section 23), then:

  10.5.1   All of your unvested stock options and restricted stock shall become
fully vested and exercisable without regard to any deferral of vesting of
restricted stock arising out of your status as a senior executive.

7



--------------------------------------------------------------------------------



 



  10.5.2   If the Change of Control results from an exchange of outstanding
common stock as a result of which the common stock of MGM MIRAGE is no longer
publicly held, then all your options to purchase common stock of MGM MIRAGE will
be exercisable for the consideration (cash, stock or otherwise) which the
holders of MGM MIRAGE common stock received in such exchange. For example, if
immediately prior to the Effective Date, you had vested and exercisable options
to acquire 5,000 shares of MGM MIRAGE’s common stock and the exchange of stock
is one share of common stock of MGM MIRAGE for two shares of common stock of the
acquiring entity, then your options will be converted into options to acquire,
upon payment of the exercise price, 10,000 shares of the acquiring entity’s
common stock. If, in addition, you had unvested stock options, each option would
become immediately vested and on exercise and payment of the exercise price,
entitle you to receive two shares of the acquiring company’s common stock.    
10.5.3   If the Change of Control results from a sale of MGM MIRAGE’s
outstanding common stock for cash with the result that MGM MIRAGE’s common stock
is no longer publicly held, then upon the Change of Control, all of your options
to purchase common stock of MGM MIRAGE will become vested and immediately
exercisable for cash equal to the difference between the purchase price and the
exercise price for the options. For example, if immediately prior to the Change
in Control, you have options to acquire 2,000 shares of MGM MIRAGE’s common
stock at an exercise price of $35, and the purchase price for MGM MIRAGE common
stock was $40, then upon the exercise of such options you would be entitled to
receive $10,000 in full satisfaction of such options (2,000 shares times $5 per
share). If, in addition, you had unvested stock options, those options would
become vested and immediately exercisable and on exercise, you would be entitled
to receive $5, net of applicable taxes, for each option in full satisfaction of
that option.     10.5.4   You shall have the right to terminate your employment
upon thirty (30) days notice to us, provided that such notice must be given by
you to us no later than ninety (90) days following the Change of Control (and
may be given to us prior to the Change of Control conditional upon occurrence of
the Change of Control). Upon any such termination pursuant to this
Section 10.5.4 (i) we shall pay you in a lump sum an amount equal to the sum of
(x) your unpaid salary through the end of the Specified Term, and (y) an amount
in lieu of your Bonuses through the end of the Specified Term (such amount to be
determined by computing your actual Bonus, whether previously paid or accrued,
for the most recently completed fiscal year of the Company (and if accrued, your
Bonus shall not be subject to reduction through operation of the parenthetical
in the first sentence of Section 10.2.3), dividing such Bonus (whether
previously paid or accrued) by twelve, and multiplying such amount by the number
of months in the Specified Term for which you have not been paid your Bonus,
pro-rated for any partial month); (ii) we shall contribute, for the benefit of
your SERP II and

8



--------------------------------------------------------------------------------



 



      DCP II accounts, amounts determined based on your aggregate salary through
the end of the Specified Term as referred to in clause (i)(x) above; (iii) we
shall maintain you as a participant in all health and insurance programs in
which you and your dependents, if applicable, are then participating (as such
programs may be changed by us from time to time for its employees in positions
comparable to yours and subject to satisfying the eligibility requirements of
such programs to the extent imposed by third party providers) through the first
to occur of (x) the end of the Specified Term or (y) the date on which you
become eligible to receive equivalent health and/or insurance benefits, as
applicable from a new employer; and (iv) you shall be released from your
obligations pursuant to Section 8.1. We will cooperate with you, consistent with
applicable law, to minimize excise tax, if any, pursuant to Internal Revenue
Code 4999 (or any successor provision) which may arise as a consequence of the
foregoing.

  10.6   Survival of Covenants. Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.3 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
or of your employment, regardless of the reason for such termination.     10.7  
Acknowledgement Concerning Options. The parties acknowledge that the provisions
contained herein with respect to stock options are only applicable to stock
options, if any, which are granted to you contemporaneously with, or after the
date of this Agreement. With respect to any other stock options, if any, granted
to you prior to the date of this Agreement, such provisions herein shall not be
applicable and the provisions originally governing such stock options shall
remain in full force and effect and shall not be altered by this Agreement.
Notwithstanding the foregoing, the parties affirm that the provisions contained
in this Agreement with respect to stock options are substantially identical to
those contained in the Prior Agreement.

11.   Disputed Claim/Arbitration. In the event of any Disputed Claim (such term
in defined in Section 23), such Disputed Claim shall be resolved by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes (or its then equivalent). Any
arbitration under this Section 11 shall take place in Las Vegas, Nevada. Unless
and until the arbitration process is finally resolved in your favor and we
thereafter fail to satisfy such award within thirty (30) days of its entry, no
Employee’s Good Cause exists for purposes of your termination rights pursuant to
Section 10.3 with respect to such Disputed Claim. Nothing herein shall preclude
or prohibit us from invoking the provisions of Section 10.2, or of our seeking
or obtaining injunctive or other equitable relief. In the event of a purported
termination by us pursuant to Section 10.1 or by you under Section 10.3 which is
disputed by the other, if you prevail in the arbitration, you shall not be
entitled to reinstatement, but shall be entitled to the Termination Benefits. To
the extent we shall not have paid Termination Benefits during the period of such
dispute and you are the prevailing party in such arbitration, in addition to any
other award, you shall be entitled to interest at a rate equal to our blended
cost of funds during such period.

9



--------------------------------------------------------------------------------



 



12.   Severability. If any provision hereof is unenforceable, illegal, or
invalid for any reason whatsoever, such fact shall not affect the remaining
provisions of this Agreement, except in the event a law or court decision,
whether on application for declaration, or preliminary injunction or upon final
judgment, declares one or more of the provisions of this Agreement that impose
restrictions on you unenforceable or invalid because of the geographic scope or
time duration of such restriction. In such event, you and we agree that the
invalidated restrictions are retroactively modified to provide for the maximum
geographic scope and time duration which would make such provisions enforceable
and valid. This Section 12 does not limit our rights to seek damages or such
additional relief as may be allowed by law and/or equity in respect to any
breach by you of the enforceable provisions of this Agreement.

13.   Travel and Related Matters. During the Specified Term, it is anticipated
that you will be required to travel extensively on behalf of us. Such travel, if
by air, may be on aircraft provided by us (if authorized by the Chief Executive
Officer), or if commercial airlines are used, on a first-class basis (or best
available basis, if first class is not available).

14.   Attorneys’ Fees. In the event suit is brought to enforce, or to recover
damages suffered as a result of breach of this Agreement the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and costs of suit.

15.   No Waiver of Breach or Remedies. No failure or delay on the part of you or
us in exercising any right, power or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

16.   Amendment or Modification. No amendment, modification, termination or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by you and a duly authorized member of our senior
management. No consent to any departure by you from any of the terms of this
Agreement shall be effective unless the same is signed by a duly authorized
member of our senior management. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

17.   Governing Law. The laws of the State of Nevada shall govern the validity,
construction and interpretation of this Agreement, and except for Disputed
Claims, the courts of the State of Nevada shall have exclusive jurisdiction over
any claim with respect to this Agreement.

18.   Number and Gender. Where the context of this Agreement requires the
singular shall mean the plural and vice versa and references to males shall
apply equally to females and vice versa.

19.   Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

20.   Assignment. This Agreement is personal to you and may not be assigned by
you.

10



--------------------------------------------------------------------------------



 



21.   Successors and Assigns. This Agreement shall be binding upon our
successors and assigns.

22.   Prior Agreements. This Agreement shall supersede and replace any and all
other employment agreements which may have been entered into by and between the
parties. Any such prior employment agreements shall be of no force and effect.

23.   Certain Definitions. As used in this Agreement:       “Change of Control”
shall mean the first to occur of any of the following events:

  (1)   Any “person” or “group” of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company’s principal stockholder as reflected in the
Company’s Proxy Statement dated March 29, 2002 (the “Principal Stockholder”),
the Principal Stockholder’s sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder’s sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term “affiliates” is defined in the rules
promulgated by the Securities and Exchange Commission) (the “Principal
Stockholder Group”), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the Company’s capital stock entitled to vote generally in the election
of directors. (For the avoidance of doubt, as of the date hereof, the Principal
Stockholder Group is the beneficial owner of fifty percent (50%) or more of the
Company’s capital stock);     (2)   At any time, individuals who, at the date of
this Agreement, constitute the Board of Directors of the Company, and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of in excess of seventy five percent (75%)
either (1) the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, or (2) the members of the Company’s Executive Committee
then still in office who either were members at the beginning of the period or
whose election or nomination for election to the Executive Committee was
previously so approved by the directors or the Executive Committee, cease for
any reason to constitute at least a majority of the Board;     (3)   Any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the Stock immediately prior to the
consolidation or merger hold

11



--------------------------------------------------------------------------------



 



      more than fifty percent (50%) of the Stock of the surviving corporation
immediately after the consolidation or merger;     (4)   Any liquidation or
dissolution of the Company; or     (5)   The sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
“controlled group of corporations” (as defined in Internal Revenue Code §1563)
in which the Company is a member.

    “Company” means MGM MIRAGE.       “Competitor” means any person,
corporation, partnership, limited liability company or other entity which is
either directly, indirectly or through an affiliated company, engaged in gaming
or proposes to engage in gaming in the State of Nevada, or in or within a 150
mile radius of any other jurisdiction in which Employer is engaged in gaming or
proposes to engage in gaming.       “Confidential Information” means all
knowledge, know-how, information, devices or materials, whether of a technical
or financial nature, or otherwise relating in any manner to the business affairs
of Employer, including without limitation, names and addresses of Employer’s
customers, any and all other information concerning customers who utilize the
goods, services or facilities of any hotel and/or casino owned, operated or
managed by Employer, Employer’s casino, hotel, retail, entertainment and
marketing practices, procedures, management policies, any trade secret,
including but not limited to any formula, pattern, compilation, program, device,
method, technique or process, that derives economic value, present or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain any economic value from its disclosure or
use, and any other information regarding the Employer which is not already and
generally known to the public, whether or not any of the foregoing is subject to
or protected by copyright, patent, trademark, registered or unregistered design,
and whether disclosed or communicated (in writing or orally) before, on or after
the date of this Agreement, by Employer to Employee. Confidential Information
shall also specifically include, without limitation, those documents and reports
set forth on Exhibit A attached hereto and incorporated herein by this
reference.       “Disputed Claim” means that Employee maintains pursuant to
Section 10.3 that Employer has breached its duty to Employee and Employer has
denied such breach.       “Employee’s Good Cause” shall mean (i) the failure of
Employer to pay Employee any compensation when due, save and except a Disputed
Claim to compensation; or (ii) a material reduction in the scope of duties or
responsibilities of Employee or any reduction in Employee’s salary save and
except a Disputed Claim.       “Employee’s Physician” shall mean a licensed
physician selected by Employee for purposes of determining Employee’s disability
pursuant to the terms of this Agreement.       “Employer’s Good Cause” shall
mean:

12



--------------------------------------------------------------------------------



 



  (1)   Employee’s death or disability; disability is hereby defined to include
incapacity for medical reasons certified to by Employer’s Physician which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a substantially consecutive period of six (6) months or
more. (In the event Employee disagrees with the conclusions of Employer’s
Physician, Employee (or Employee’s representative) shall designate an Employee’s
Physician, and Employer’s Physician and Employee’s Physician shall jointly
select a third physician, who shall make the determination);     (2)  
Employee’s failure to abide by Employer’s policies and procedures, misconduct,
insubordination, inattention to Employer’s business, failure to perform the
duties required of Employee up to the standards established by the Employer’s
senior management, or other material breach of this Agreement; or     (3)  
Employee’s failure or inability to satisfy the requirements stated in Section 6
above.

    “Employer’s Physician” shall mean a licensed physician selected by Employer
for purposes of determining Employee’s disability pursuant to the terms of this
Agreement.       “Restrictive Period” means the twelve (12) month period
immediately following any separation by Employee from active employment
occurring during the Specified Term (or such shorter period remaining in the
Specified Term should Employee separate from active employment with less than
twelve (12) months remaining in the Specified Term).   24.   The parties
acknowledge that neither Tracinda Corporation nor Kirk Kerkorian, individually
or collectively, is a party to this Agreement or any exhibit or agreement
provided for herein. Accordingly, the parties hereby agree that in the event
(i) there is any alleged breach or default by any party under this Agreement or
any exhibit or agreement provided for herein, or (ii) any party has any claim
arising from or relating to any such agreement, no party, nor any party claiming
through it (to the extent permitted by applicable law), shall commence any
proceedings or otherwise seek to impose any liability whatsoever against
Tracinda Corporation or Kirk Kerkorian by reason of such alleged breach, default
or claim.

13



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement
in Las Vegas, Nevada, as of the date first written above.

     
 
   
EMPLOYEE — JOHN REDMOND
   
 
   
      /s/ John Redmond
 
   
 
   
EMPLOYER — MGM MIRAGE
   
 
   
      /s/ J. Terrence Lanni
 
   

14